 

FILED
October 22, 2019

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT
EASTERN DISTRICT OF
CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA ee
UNITED STATES OF AMERICA, )
) Case No. 2:19-cr-00182-JAM
Plaintiff, )
v. )
) ORDER FOR RELEASE OF
RONALD J. ROACH, ) PERSON IN CUSTODY
Defendant. }
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, RONALD J. ROACH, Case No.
2:19-cr-00182-JAM from custody subject to the conditions contained in the attached “Notice to
Defendant Being Released” and for the following reasons:

_X__—_—Release on Personal Recognizance

_X._ Bail Posted in the Sum of: $25,000.00.

X_ Co-Signed Unsecured Appearance Bond

Secured Appearance Bond

—X (Other) Conditions as stated on the record. |
_X_ (Other)

 

This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issued at Sacramento. CA on _10/22/2019 = at__2:10 p.m.

ee CE

Edmund F. Brennan
United States Magistrate Judge

 

 
